Citation Nr: 0024441	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-27 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation in excess of 60 
percent for coronary stenosis with angina and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1951 to 
September 1965, and from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted a 60 percent evaluation for 
coronary stenosis with angina and hypertension.  

The transcript of the November 1997 personal hearing before a 
Hearing Officer at the RO reasonably raises entitlement to 
compensation for aid and attendance under 38 C.F.R. § 3.351 
(1999).  See Hearing Transcript at 10.  Further, by VA letter 
dated in September 1998, the RO informed the veteran that he 
might be entitled to compensation at the 100 percent rate 
based on unemployability, and furnished him the appropriate 
application form, VA Form 21-8940.  See 38 U.S.C.A. 
§§ 5103(a), 7722 (West 1991).  In July 2000, the 
representative raised the claim of entitlement to a total 
rating based on individual unemployability.  As these issues 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.  See Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1.  The coronary stenosis with angina and hypertension is 
characterized by substantiated repeated anginal attacks with 
more than light manual labor and a workload of less than 4 
METS activity results in angina.

2.  Neither the old or new regulations governing the rating 
of cardiovascular disorders, effective January 12, 1998, are 
more favorable to the veteran.

CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 60 
percent for coronary stenosis with angina and hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Codes (DCs) 7101-7005 
(1997 & 1999).

2.  Changes made to the schedular criteria for evaluating 
cardiovascular disorders are neither more or less beneficial 
to the veteran's claim for increase.  38 C.F.R. §§ 4.1, 4.7, 
4.104, Diagnostic Codes 7101-7005 (1997 & 1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000 (April 
10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Drosky v. Brown, 10 Vet. App. 251, 245 (1997).  In 
accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's coronary stenosis with angina and hypertension.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence on file 
is inadequate for rating purposes.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific disabilities, according to the VA Schedule of Rating 
Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Different diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7 (1999).  
Otherwise, the lower rating will be assigned.  Id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, all relevant and adequate medical data of 
record that falls within the scope of the increased rating 
claim should be addressed.  See Powell v. West, 13 Vet. App. 
31, 35 (1999).  

The Board points out that during the pendency of this appeal 
the VA Schedule for Rating Disabilities were revised with 
respect to the regulations applicable to rating diseases of 
the heart.  See 62 Fed. Reg. 65,207 (1997).  Those 
provisions, which became effective January 12, 1998, replaced 
the rating criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7000-7123 (as in effect through January 11, 1998).  The 
amended rating criteria are sufficiently different from those 
in effect through January 11, 1998.  In June 1998, a Hearing 
Officer's decision awarded a 60 percent rating evaluation for 
coronary stenosis with angina and hypertension under 
Diagnostic Codes 7101-7005.  See 38 C.F.R. § 4.104 (effective 
January 12, 1998).  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to a veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOGCPREC 69-90 (55 Fed. Reg. 43254 (1990)).  
Thus, the veteran's claim for an increased rating for 
coronary stenosis with angina and hypertension should be 
evaluated under both the old and the amended rating criteria 
to determine which version is most favorable to the veteran.  

A 100 percent disability evaluation is warranted under 
Diagnostic Code 7005 of the old criteria for arteriosclerotic 
heart disease during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  A 100 percent evaluation is also warranted after 
6 months with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment precluded.  A 60 percent evaluation is warranted 
for arteriosclerotic heart disease following typical history 
of acute coronary occlusion or thrombosis as above or with a 
history of substantiated repeated anginal attacks, and more 
than light manual labor not feasible.  See 38 C.F.R. § 4.104, 
DC 7005 (prior to January 12, 1998).  

To warrant a 100 percent disability rating under the amended 
criteria of Diagnostic Code 7005 for arteriosclerotic heart 
disease (coronary artery disease), there must be documented 
coronary artery disease resulting in: chronic congestive 
heart failure, or; workload of 3 METS (metabolic equivalents) 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  The current 60 percent 
evaluation is warranted for more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(Effective January 12, 1998).

To warrant a 60 percent disability evaluation under 
Diagnostic Code 7101 of the old criteria for hypertensive 
vascular disease (essential arterial hypertension), there 
must be diastolic pressure predominantly 130 or more and 
severe symptoms.  For a 60 percent rating under Diagnostic 
Code 7101, there should be careful attention to diagnoses and 
repeated blood pressure readings.  See Note (1).  This is the 
maximum allowable benefit under this Diagnostic Code.  See 38 
C.F.R. § 4.104, DC 7101 (prior to January 12, 1998).  

To warrant the current 60 percent evaluation for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) under the amended criteria of Diagnostic Code 
7101, the diastolic pressure must be predominantly 130 or 
more.  Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm.  or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is  predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2): Evaluate hypertension 
due to aortic insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part of the condition 
causing it rather than by a separate evaluation.  See 38 
C.F.R. § 4.104, DC 7101 (Effective January 12, 1998).  

VA outpatient treatment records for the period of the appeal 
reflect, inter alia, that the veteran has recurrent angina 
and carotid stenosis with multiple risk factors (i.e., 
hypertension, diabetes mellitus, and low HDL) and that he 
underwent an "ETT" in 1993 that revealed blood pressure 
readings of 132/88 supine, 128/88 upright, 132/88 at onset of 
"CP", and 170/90 at the peak of exercise.  The reason for 
stopping the test was angina.  The veteran had achieved a 
workload of 4.4 METS.  The report reflects that the veteran's 
blood pressure changes were normal.  Systolic blood pressure 
readings between October 1995 to October 1996 ranged from 112 
- 196.  Diastolic blood pressure readings for the same period 
ranged from 60 - 109.  The report of the November 1995 
Persantine Thallium Study reflects no definite evidence of 
stress related myocardial ischemia and a moderate sized 
nonreversible area of moderate hypoperfusion involving the 
posterior wall.  A subsequent entry dated in November 1995 
reflects, inter alia, a blood pressure reading of 112/60 and 
a negative P. Thallium for ischemia.  Serial blood pressure 
readings in June 1996 reflect 116/69, 120/64 supine, 140/80 
sitting, and 140/80 standing.  The report of a myocardial 
perfusion examination accorded the veteran in October 1996 
reflects small inferoseptal wall ischemia and a normal lung/ 
heart ratio.  At that time, his blood pressure reading was 
134/77.  In November 1996, the veteran's blood pressure 
reading at home was 110-120/70.  

The January 1997 compensation and pension examination 
reflects that the veteran could walk approximately three 
blocks without any chest pain, where before he could walk 
less than two blocks due to angina.  Serial blood pressure 
readings reflect that the systolic blood pressure ranged from 
130 to 150 and the diastolic blood pressure ranged from 70 to 
90.  The cardiovascular examination reflects a regular rate 
and rhythm, and no gallops, rubs, or murmur[s].  There was 1+ 
pitting edema of the periphery.  The impression was coronary 
artery disease - with evidence of reversible ischemia in the 
inferior lateral wall, indicating at least a two-vessel 
disease.  

VA entries dated in September 1997 reflect that the veteran's 
hypertension and diabetes mellitus were well controlled and 
that a CT of his head revealed age related parenchymal loss -
otherwise normal.  In October 1997, the veteran's blood 
pressure was 147/80.  The veteran underwent a cardiac 
catheterization in 1997 for unstable angina and coronary 
artery disease which revealed, inter alia, total occlusion of 
the right coronary artery, 50-60 percent circumflex stenosis 
and obtuse marginal disease, 30-40 percent coronary artery 
disease, and normal left ventricular systolic function.  The 
cardiologist reported that the findings were very similar to 
several done previously and that the veteran denied any 
congestive heart failure symptoms.  Records reflect that the 
veteran used 15-20 nitroglycerin tablets a week at that time.  
On two occasions in February 1998, the veteran sustained 
elevated blood pressures in the morning of 212/105.  The 
blood pressure decreased after taking blood pressure 
medications.  

Testimony from the November 1997 personal hearing at the RO 
reflects that the veteran was last employed in April 1989.  
He medicates his heart condition several times a day with 
Atenolol, aspirin, Nicardipine, Isosorbide, Benazepril, 
Furosemide, Simvastatin, and nitroglycerin.  He asserts that 
as he ages the chest pain, angina, and shortness of breath 
worsen.  He does not vacuum, dust, or wash windows in his 
apartment.  A housekeeper cleans 2-3 times a month.  He does 
wash a limited number of dishes.  On walking one or two 
blocks, he takes nitroglycerin and is "puffing like a steam 
engine."  According to the veteran, there is no swelling of 
his extremities or enlargement of his heart.  At one time, 
physicians did speak of the possibility of bypass surgery.  
He had a myocardial infarction in 1989, and 2 cardiac 
catheterizations for unstable angina, in 1996 and 1997, 
respectively.  His physician told him that there had been no 
change between 1996 and 1997.  He does not drive a car 
because of his heart condition.  On direct questioning by the 
Hearing Officer, the veteran reported that he did not have 
chest pain at rest and that he does not have to use two 
pillows for sleep, but it makes breathing easier.  

The Board acknowledges the fact that the veteran has 
peripheral vascular disease and that his hypertension is well 
controlled by medication.  The veteran's diastolic blood 
pressure during the pendency of the appeal has been 
predominantly below 90mm on repeated blood pressure readings.  
In this regard, a 60 percent disability evaluation under the 
old or amended rating criteria is not warranted.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1996 & 1999).  However, 
as the predominant manifestation of the veteran's heart 
disease is not hypertension, the Board turns the discussion 
to Diagnostic Code 7005.  

In that respect, the evidence establishes that the veteran 
experiences angina on walking approximately 1 block (which 
appears to be analogous to light manual labor) in March 1998 
wherein the veteran reported on compensation and pension 
examination in January 1997 that he could walk approximately 
three blocks without any chest pain.  See Mattern v. West, 12 
Vet. App. 222, 226 (1999) (The VA is not precluded from 
applying inductive reasoning, rather than deductive 
reasoning).  The evidence also establishes that the chest 
pain/ angina is usually ameliorated with nitroglycerin.  
Thus, the history of substantiated repeated anginal attacks 
with more than light manual labor warrants no more than a 60 
percent disability evaluation under the old diagnostic 
criteria.  In applying the amended diagnostic criteria, the 
Board notes that the March 1998 compensation and pension 
examination reflects coronary artery disease/ angina - 
activity level less than 4 METS wherein a workload of 4.4 in 
September 1993 resulted in angina.  As these clinical 
findings demonstrate a workload of greater than 3 METS but 
not greater than 5 METS resulting in angina, a 60 percent 
evaluation is warranted under the amended diagnostic 
criteria.  Based on the foregoing, coronary stenosis with 
angina and hypertension are appropriately rated as 60 percent 
disabling under the old and amended diagnostic criteria of 
7005.  

The evidence of record does not establish that the veteran 
sustained an acute illness from coronary occlusion or 
thrombosis with circulatory shock or chronic residual 
findings of congestive heart failure or angina on moderate 
exertion during the appeal period to warrant a 100 percent 
disability evaluation under the old diagnostic criteria.  
Further, the evidence does not demonstrate chronic congestive 
heart failure, or; that a workload of 3 METS or less results 
in dyspnea, fatigue, dizziness, or syncope, or; left 
ventricular dysfunction to warrant a 100 percent disability 
evaluation under the amended diagnostic criteria.  Therefore, 
the coronary stenosis with angina and hypertension is 
appropriately rated as 60 percent disabling under the old and 
amended diagnostic criteria.  See 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Codes 7101-7005 (1997 & 1999).  

The September 1997 statement of the case and the June 1998 
supplemental statement of the case reflect that the RO 
considered the application of 38 C.F.R. § 3.321(b)(1) (1999) 
and that this case was not considered so unusual as to 
warrant referral to the Director, Compensation and Pension, 
for a higher rating on an extraschedular basis because the 
evidence did not show frequent medical care or marked 
interference with employment due to the service-connected 
condition.  The Board observes that the information of record 
indicates that the veteran has not been employed since 1989, 
that his hypertension is well-controlled, and that his 
present symptoms are predominantly related to his coronary 
stenosis with angina.  The veteran asserts that his daily 
activities are affected by this heart condition.  Clearly, 
due to the nature and severity of the veteran's service-
connected heart disability, interference with daily 
activities is foreseeable.  However, the Board finds that the 
record does not reflect frequent periods of inpatient care 
for the service-connected disability at issue, nor 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards.  See 
38 C.F.R. §§ 4.1, 4.10.  Thus, the record does not present an 
exceptional case where the 60 percent rating assigned for the 
veteran's coronary stenosis with angina and hypertension is 
found to be inadequate.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability evaluation itself 
is recognition that industrial capabilities are impaired); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an evaluation in excess of the 60 percent for 
the service-connected coronary stenosis with angina and 
hypertension is not warranted.  





ORDER

An increased evaluation in excess of 60 percent for coronary 
stenosis with angina and hypertension is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 



